            Case 4:19-cv-04205-JST Document 10 Filed 08/23/19 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                   450 Golden Gate Avenue
                                   San Francisco, CA 94102
                                        cand.uscourts.gov

                                        August 23, 2019


Attorney General
State of California
455 Golden Gate Avenue, #11000
San Francisco, CA 94102

       Re: 19-cv-04205-JST, Kester v. Diaz

Dear Sir:

       Enclosed are copies of the Summons, Complaint and Order of Service and Order of in the

above-captioned case which are being provided as a courtesy. These documents have also been

forwarded to the U.S. Marshals Service for service to the named Defendant(s) as set forth in the

Order of Service.

                                                    Very truly yours,



                                                    Jacquelyn Lovrin
                                                    Deputy Clerk

enclosures




Rev. 7-19
